Case 1:19-cv-24559-AHS Document 34 Entered on FLSD Docket 02/12/2020 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No.: 19-cv-24559-SINGHAL

  LUIS R. MASIAS-PENA et al.,

         Plaintiffs,

  v.

  AUTO WAX OF SOUTH FLORIDA, INC. et al,

       Defendant.
  _______________________________________/

          ORDER DENYING RENEWED MOTION TO COMPEL ARBITRATION

         The parties ask the Court to resolve a matter of dueling affidavits and authenticity

  of signatures. Because this would invade the province of the jury, the Court declines to

  do so, and Defendants’ Renewed Motion to Compel Arbitration (DE [21]) is DENIED

  without prejudice.

  I.     BACKGROUND

         Plaintiffs Luis Masias-Pena, Maikel Velazquez-Hernandez, Yoandris Gomez-

  Batista, and Alain Batista Aguilera (collectively, “Plaintiffs”) are four current and former

  employees of Auto Wax of South Florida, Inc. (“Auto Wax”). Plaintiffs bring claims against

  Auto Wax and Javier Maldonado (collectively, “Defendants”) under the Fair Labor

  Standards Act (“FLSA”) for alleged unpaid wages, as well as retaliation claims.

         Defendants have moved to compel arbitration. See generally Mot. to Compel

  Arbitration (DE [31]). In support, they attached to their motion four contracts (“Arbitration

  Agreements”), which, they contend, Plaintiffs signed and agreed to as a condition of their

  employment. See Exs. A–D to Mot. to Compel Arbitration (DE [21-1], [21-2], [21-3], [21-
Case 1:19-cv-24559-AHS Document 34 Entered on FLSD Docket 02/12/2020 Page 2 of 5



  4]). Each of the Arbitration Agreements provides a number of procedural and substantive

  safeguards, including the following disclaimer in centered alignment, directly above the

  signature lines:

                                   Please read carefully:
                     Acceptance of this Policy Affects Your Legal Rights.

  Id.   Immediately following this disclaimer, the contract includes: “Any employee or

  prospective employee of Auto Wax, LLC has three (3) days after receipt of this binding

  Alternative Dispute Resolution Policy to consult with an attorney, if desired, and to

  indicate an acceptance or rejection of this Binding Arbitration Policy.” Id.

         Plaintiffs oppose the motion to compel arbitration not because the claims are not

  arbitrable. Resp. in Opp’n 2 (DE [30]). Rather, they oppose the motion on four stated

  grounds,1 the most salient reason being they “never signed any document relating to

  arbitration or that the signatures in the Arbitration Agreements are not theirs.” Id. They

  attached three affidavits to their response.2 In these affidavits, Plaintiffs state: “[T]he

  signature in the [Arbitration] Agreement is not mine, I do not recall signing any document

  regarding arbitration, I was not told anything regarding arbitration, and did not know

  anything about arbitration or what arbitration was until Defendants presented the




  1
    The other three grounds stated by Plaintiffs are they: “(2) were not familiar with the
  term “arbitration” or what arbitration was until they were presented with Defendants’
  Motion and attached Arbitration Agreements; (3) were never told anything regarding
  arbitration, that they agreed to arbitration, or that their continued employment would infer
  an agreement to arbitrate or waive their right to a jury trial; and (4) never signed any
  document in the presence of Flavio Barbosa.” Resp. in Opp’n 2 (DE 30]).
  2
   The Court notes Plaintiffs attached only three affidavits to their response: “Declaration
  of Masias-Pena,” Ex. A to Resp. in Opp’n; “Affidavit of Velazuez-Hernandez,” Ex. B to
  Resp. in Opp’n; and “Affidavit of Aguilera,” Ex. C to Resp. in Opp’n (DE [30-1]). There is
  no indication that Gomez-Batista filed or signed any affidavit.


                                               2
Case 1:19-cv-24559-AHS Document 34 Entered on FLSD Docket 02/12/2020 Page 3 of 5



  [Arbitration] Agreement along with its Motion to Compel Arbitration.” See Exs. A–C to

  Resp. in Opp’n ¶ 5 (DE [30-1]). Each affidavit then states: “Furthermore, the individual

  who allegedly witnessed me signing this document Flavio Barbosa, has never witnessed

  me signing any document.” Id. ¶ 6.

         Defendants filed their reply (DE [31]) and attached an affidavit signed by Flavio

  Barbosa (DE [31-1]). Barbosa stated in his affidavit that, as district manager for Auto

  Wax, it is his personal duty to distribute the company’s employment policies to “all current

  and prospective employees.” Ex. 1 to Reply ¶ 6 (DE [31-1]). He further stated that, “[i]f

  any of the Plaintiffs had not executed the Employment Policies, they would not be hired

  by Auto Wax or could not have been permitted to continue working with Auto Wax.” Id. ¶

  7. Defendants also attached copies of Auto Wax’s employee handbook and a composite

  of what purports to be signed acknowledgment by all Plaintiffs. Ex. B to Reply (DE [31-

  3]).

         Defendants conclude there is no issue that Plaintiffs agreed to arbitrate their

  claims. Plaintiffs argue they never signed the documents Defendants present in their

  motion. It follows that, presently before the Court, is an issue of credibility.

  II.    DISCUSSION

         “The threshold question of whether an arbitration agreement exists at all is simply

  a matter of contract.” Bazemore v. Jefferson Cap. Sys., LLC, 827 F.3d 1325, 1329 (11th

  Cir. 2016) (quotation omitted). “Such a determination rests on the intent of the parties.”

  Seaboard Coast Line R. Co. v. Trailer Train Co., 690 F.2d 1343, 1348 (11th Cir. 1982)

  (citations omitted). For this, the Court must apply “ordinary state-law principles that

  govern the formation of contracts.” Am. Exp. Fin. Advisors, Inc. v. Makarewicz, 122 F.3d




                                                3
Case 1:19-cv-24559-AHS Document 34 Entered on FLSD Docket 02/12/2020 Page 4 of 5



  936, 940 (11th Cir. 1997). Consequently, Florida contract law governs this dispute. See

  Rodero v. Signal Fin. Co., 365 F. Supp. 1263, 1265 (S.D. Fla. 2018) (“As Plaintiffs’ FLSA

  action involves an employment relationship in Florida and the contracts are alleged to

  have been signed and executed in Florida, Florida law governs whether valid arbitration

  agreements exist between the parties.” (internal record citations omitted)).

         Whether parties intended to arbitrate their claims is made under a summary-

  judgment-like standard. As the Eleventh Circuit has stated, “a district court may conclude

  as a matter of law that parties did or did not enter into an arbitration agreement only if

  ‘there is no genuine dispute as to any material fact’ concerning the formation of such an

  agreement.” Bazemore, 827 F.3d at 1333 (quoting Fed. R. Civ. P. 56(a)). “If the Court

  finds there is an issue of disputed material fact as to whether the parties entered the

  agreement, the Court shall proceed to trial on the issue.” Valencia v. 1300 Ocean Drive,

  LLC, 2017 WL 7733158, at *2 (S.D. Fla. Dec. 4, 2017). The party moving to compel

  arbitration bears the burden “to prove the existence and terms of the contract it wishe[s]

  to enforce.” Rensel, 2018 WL 4410110, at *14.

         The Court finds Plaintiffs have raised sufficient doubt that they signed the

  Arbitration Agreements. Indeed, there is a genuine issue as whether the signatures on

  Plaintiffs’ exhibits and those on Defendants’ exhibits match. Thus, Plaintiffs have put “in

  issue” whether the parties entered into an agreement to arbitrate. See Rodero, 365 F.

  Supp. 3d at 1266. And “[i]t is not the [C]ourt’s role to weigh conflicting evidence or to

  make credibility determinations.” Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

  (11th Cir. 1996).




                                              4
Case 1:19-cv-24559-AHS Document 34 Entered on FLSD Docket 02/12/2020 Page 5 of 5



         The Court is guided by cases like Rodero and Bazemore. In Bazemore, the plaintiff

  “provided almost no evidentiary support for her contention that she never entered into an

  arbitration agreement.” 827 F.3d at 1334. The court even noted, “Plaintiff has not, for

  example, submitted an affidavit swearing under oath.” Id. Nevertheless, the Eleventh

  Circuit still affirmed the district court’s denial of the motion to compel arbitration because

  the defendant failed to carry the burden of proof on a summary-judgment-like standard.

  Id.

         Plaintiffs’ case here is stronger than Bazemore. Here, three Plaintiffs did submit

  affidavits swearing under oath that the signatures on the Arbitration Agreements are not

  theirs. Thus, as in Rodero, “[w]hen an agreement to arbitrate is put ‘in issue,’ the Federal

  Arbitration Act requires the court to ‘proceed summarily to the trial thereof.’” 365 F. Supp.

  3d at 1266. Accordingly, it is

         ORDERED AND ADJUDGED that Defendants’ Renewed Motion to Compel

  Arbitration (DE [21]) is DENIED without prejudice. This case will proceed to a jury trial,

  see 9 U.S.C. § 4, for the limited purpose of determining whether the parties entered into

  an agreement to arbitrate. The Court will set the matter for a separate conference to

  address the scope and date of the arbitration trial.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 12th day of

  February 2020.




  Copies to counsel via CM/ECF




                                                5
